Per Curiam,
The judgment for the defendant, non obstante veredicto', is affirmed on the following from the opinion of the judge, specially presiding, directing it to be entered: “Granting, for the purposes of this argument, that the testimony adduced warranted the finding by the jury that the defendant, in permitting the charged wires to remain exposed and uninsulated for a period of two months, failed to exercise due care under the circumstances, and that the deceased was not guilty of contributory negligence, nevertheless we are of the opinion that the plaintiff failed to show that the defendant’s negligence was the cause of her husband’s death or that he died from electric shock.”
Judgment affirmed.